DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 8-18 & 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160315068) in view of Kim et al. (US 20160240517)
Regarding claim 1, Lee discloses that a display apparatus, comprising:
a substrate 110 having a wiring electrode 1020 (para. 0096); and
a semiconductor light-emitting device 1050 that emits light to an upper surface thereof, has a conductive electrode 1156 electrically connected to the wiring electrode on a lower surface thereof, and has at least a side surface of which is covered by a passivation layer, wherein the conductive electrode comprises:
an insulating region 1010 (para. 0096) formed as a flat surface and covered by the passivation layer 1160 in a first portion (a side of the LEDs) thereof, and
a conductive electrode region exposed by the passivation layer and electrically connected to the wiring electrode in a second portion thereof, a surface of the conductive electrode region being formed
Lee fails to teach a conductive electrode region is a concave-convex region, a surface of the concave-convex region being formed with concavity and convexity, and wherein an adhesive electrode is disposed between the conductive electrode and the passivation layer in the first portion of the insulating region.
However, Kim suggests that change shape of electrode including a concave-convex 4056 region, a surface of the concave-convex region being formed with concavity and convexity (Fig. 19), and wherein an adhesive electrode 4032 is disposed between the conductive electrode 4055 and the first portion of the insulating region.
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Lee with a conductive electrode region is a concave-convex region, a surface of the concave-convex region being formed with concavity and convexity, and wherein an adhesive electrode is disposed between the conductive electrode and the first portion of the insulating region as taught by Kim in order to enhance reliability between a wiring substrate and semiconductor light emitting device (para. 0007) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
The combination of the art teaches adhesive electrode is disposed between the conductive electrode and the passivation layer in the first portion of the insulating region.	
Reclaim 2, Lee & Kim disclose that  the concave-convex region is formed in the second portion of the conductive electrode where the wiring electrode and the conductive electrode overlap with each other (Lee’s Fig. 11A-12 in view of Kim’s Fig. 12 varying the shape of electrodes).
Reclaim 3, Lee & Kim disclose that  the conductive electrode further includes an n-type electrode disposed on an upper surface of the semiconductor light-emitting device, and wherein the conductive electrode is a p-type electrode (Fig. 12, Lee).
Reclaim 4, Lee & Kim disclose that the conductive electrode comprises a p-type electrode and an n-type electrode, and wherein the concave-convex region is formed on the p-type electrode and the n-type electrode, respectively (Fig. 12, Lee).
Reclaim 8, Lee & Kim disclose that the adhesive electrode is removed in the second portion corresponding to the concave-convex region through an etching process, and  wherein the adhesive electrode is not etched in the first portion corresponding to the insulating region during the etching process (Kim, Fig. 19). 
Reclaim 9, Lee & Kim disclose that the semiconductor light-emitting device further comprises a first conductive semiconductor layer on the conductive electrode and a second conductive semiconductor layer on the first conductive semiconductor layer, and wherein the passivation layer comprises a first insulating portion formed on a lower surface of the conductive electrode, and a second insulating portion extended from the side surface of the conductive electrode to a side surface of the first conductive semiconductor layer and a side surface of the second conductive semiconductor layer of the semiconductor light-emitting device (Fig. 12, Lee).
Reclaim 10, Lee & Kim disclose that an insulating interface is formed between the first conductive electrode and the first insulating portion, and wherein the adhesive electrode is disposed on the insulating interface (Fig. 12 &  3B, Lee).
Reclaim 11, Lee & Kim disclose that the adhesive electrode comprises at least one of titanium (Ti), chromium (Cr) and nickel (Ni) (Kim. Para. 0142).
Reclaim 12, Lee & Kim disclose that the wiring electrode and the conductive electrode are electrically connected by solder, and wherein a plurality of grooves corresponding to a protruding portion of the concave-convex region are formed on the solder (Fig. 19, Kim).
Reclaim 13, Lee & Kim fail to teach that a plurality of grooves are formed on an upper surface of the semiconductor light-emitting device (Lee, Fig. 11A)
Reclaim 14, Lee & Kim disclose that a reflective layer is formed under the wiring electrode (Fig. 12, Lee and Kim Fig. 19).
Reclaim 15, Lee & Kim disclose that the semiconductor light-emitting device includes a plurality of semiconductor light-emitting devices, and wherein the substrate comprises grooves formed between the plurality of semiconductor light-emitting devices, and sequentially arranged in one direction of the substrate (Fig. 12, Lee and Kim Fig. 19).
Reclaim 16, Lee & Kim disclose that a through hole is formed in the passivation layer to expose the concave-convex region (Fig. 12, Lee  in view of shape of electrode modified by Kim Fig. 19).
Regarding claim 17, Lee & Kim disclose that an apparatus, comprising: 
a semiconductor light-emitting device 1050 that emits light to an upper surface of the semiconductor light-emitting device, and having a conductive electrode 1156 connected to a substrate 1010 on a lower surface of the semiconductor light-emitting device, wherein the conductive electrode comprises: 
a first region (side) and a second region (a center, Fig. 12) on a surface thereof facing the substrate, the first region and the second region having different surface texturing from each other (Kim’s Fig. 19) , wherein the first region is an insulating region (Lee, Fig. 3B) formed as a flat surface covered by a passivation layer formed on a side surface of the semiconductor light-emitting device, wherein the second region is a concave-convex region exposed by the passivation layer 1160 (Lee in view of Kim’s modification of electrode shapes), a surface of the concave-convex region being formed with concavity and convexity, and wherein an adhesive electrode is disposed between the conductive electrode and the passivation layer in the first region.
Reclaim 18, Lee & Kim disclose that the adhesive electrode is removed in the second region corresponding to the concave-convex region through an etching process, and wherein the adhesive electrode is not etched in the first region corresponding to the insulating region during the etching process (Fig. 19, Kim). 
Reclaim 21. , Lee & Kim disclose that the adhesive electrode is not disposed in the second region (Fig. 19, Kim).
Reclaim 22, Lee & Kim disclose that the adhesive electrode is not disposed in the second region (Fig. 19, Kim).
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160315068) in view of Kim et al. (US 20160240517) and further in view of Liu (US 20050189558).
Reclaim 5, Lee & Kim fail to specify that the conductive electrode has one or more metal layers, and the one or more metal layers comprise an antioxidant layer formed of at least one of gold (Au), silver (Ag) and platinum (Pt).
However, Liu suggests that conductive electrode has one or more metal layers, and the one or more metal layers comprise an antioxidant layer formed of at least one of gold (Au), silver (Ag) and platinum (Pt) (par. 0017).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Lee & Kim with conductive electrode has one or more metal layers, and the one or more metal layers comprise an antioxidant layer formed of at least one of gold (Au), silver (Ag) and platinum (Pt) as taught by Liu in order to enhance material variations and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.	
Reclaim 6, Lee, Kim & Liu the concave-convex region is formed on a surface of the antioxidant layer (para. 0017). 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160315068) in view of Kim et al. (US 20160240517) and further in view of Kim (US 6420735, hereinafter Kim2).
Reclaim 19, Lee & Kim disclose that the surface of the concave-convex region of the second region is recessed further into the conductive electrode than the flat surface the insulating region of the first region (Lee, Fig. 11A-12 in view of Kim’s Fig. 19).
However, Kim suggests that the surface of the second region is recessed further into the conductive electrode than the flat surface of the first region (Fig. 3, note: edge and a recess portion in the middle).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Lee & Kim with the surface of the second region is recessed further into the conductive electrode than the flat surface of the first region as taught by Kim in order to enhance light extraction by changing surface shapes of electrode and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899